 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into in Lod on the
6th day of February, 2003, by and between: TOPSPIN MEDICAL (ISRAEL) LTD.,
(“Company”), an Israeli company, whose principal place of business address is
Ofek Center 1, 1 Lev Pesach St., North Industrial Zone, Lod, Israel; and Tami
Sharbit (I.D 028679314) of 166/3 Hayarkon St., Tel-Aviv, Israel (“Employee”)
WHEREAS Employee wishes to be employed by Company and Company wishes to employ
Employee at a Position as defined below, subject to the terms and conditions
detailed below in this Agreement; and WHEREAS Employee represents and warrants
that he has the qualifications and skills required for the purposes of
performing his obligations hereunder and that there is no hindrance — legal,
contractual or otherwise — for the execution by him of this Agreement, and he
has expressed his wish to be employed with Company in the Position, and; WHEREAS
the parties wish to set forth in writing the terms and conditions of Employee’s
employment with Company, all as detailed below herein and subject to the terms
and conditions contained herein; NOW, THEREFORE, in consideration of the
premises and the mutual promises herein made, and in consideration of the
representations, warranties, and covenants herein contained, the parties agree
as follows:

I.   EMPLOYMENT — GENERAL

  A.   Employment. Company hereby employs Employee and Employee hereby accepts
employment upon the terms and conditions set forth hereinafter. Employee’s
employment according to this Agreement shall commence on March 2nd, 2003
(“Effective Date”).     B.   The Position. The Employee shall be employed as
Controller (“Position”) and in such capacity, he shall be subject to the
direction and control of the Board of Directors of the Company, its CEO and
officers.     C.   Personal Service Contract. The Parties hereto confirm that
this is a personal service contract and that the relationship between the
parties hereto shall not be subject to any general or special collective
employment agreement or any custom or practice of Company in respect to any of
its other employees or contractors. Except as expressly provided in this
Agreement, Employee shall not be entitled to any payments or other benefits in
respect of his employment and the termination of his employment with Company.  
  D.   Special Degree of Personal Trust. Employee acknowledges and agrees, that
from the perspective of the status, responsibility and terms of employment of
Employee, he shall be counted amongst those employees whose functions require a
special degree of personal trust, and the conditions and circumstances of whose
employment do not facilitate the supervision of their work and rest hours as
those expressions are defined in the Hours of Work and Rest Law, 5711-1951 and
accordingly the restrictions specified in the aforementioned Law and in the Wage
Protection Law shall not apply to his employment. Employee shall not be entitled
to demand or receive, inter alia, payment for overtime, as may be required by
the Company, and the amount paid to him as a Salary (as defined below), shall
also include full compensation for overtime hours and for non competition
obligations as specified below.

 



--------------------------------------------------------------------------------



 



II.   EMPLOYEE’S UNDERTAKINGS. Employee hereby undertakes as follows:

  A.   Carry out of Instructions. To carry out all of the instructions related
to his employment in accordance with all the resolutions of Company’s Board of
Directors or the instructions of the officers, all as set forth in Section B
above.     B.   Fidelity. To perform the duties and assignments imposed upon
himself in the scope of his employment with Company with devotion, honesty and
fidelity, subject to Company’s policy in existence from time to time, and to
dedicate to the performance of the said duties all his know-how, qualifications
and experience and all the time, diligence and attention required for the
performance thereof efficiently, with fidelity and in accordance with the
requirements of this Agreement, and to use his best endeavors in order to
consolidate Company and to advance the affairs and business of Company and the
realization of its objectives.     C.   Conflict of Interest. Employee declares
that he is not presently involved, and he undertakes not to become involved in
the future, for so long as he is an employee of Company, in any obligations
towards any third party whatsoever which entail any form of conflict of interest
with his employment with Company.

III.   COMPENSATION

  A.   Salary. In consideration for Employee’s obligations under this Agreement,
Company shall pay Employee a monthly gross salary of NIS 13,750 (“Salary”).    
B.   Payment. The Salary shall be paid in New Israel Shekels and shall be paid
to him by no later than the 9th of the following month. A Review of Employee’s
Salary shall take place annually by agreement between the Employee’s and the
Board of Directors of the Company or the CEO of the Company. As provided in
Section A above, the Salary includes remuneration for working overtime, on days
of rest and in consideration for Employees non competition obligations, and
Employee shall not be entitled to any further remuneration or payment whatsoever
other than the Salary and/or benefits, unless expressly specified in this
Agreement. Employee acknowledges that the Salary to which he is entitled
constitutes due consideration for him working overtime and for his
non-competition obligations towards the Company. The Salary, as mentioned in
Section A hereto, and it alone, shall constitute the sole basis for calculating
any of Employee’s rights under any applicable law, and any other benefits
provided under this Agreement shall not be deemed as the Salary or any part
thereof.     C.   Statuary Deductions. Company shall make the required statutory
deductions from the Salary and from any other amount paid to Employee by Company
under this Agreement, including income tax, social security and healthcare tax,
and make the appropriate payments on behalf of Employee to the Income Tax
Authorities, to the Institute of National Insurance and any other relevant
authority.     D.   Manager’s Insurance Policy. In respect of the term
commencing from the beginning of Employee’s employment in the Company, the
Company shall contribute funds on behalf the Employee to a Managers Insurance
Fund in the name of the Employee (“Fund”) and disability insurance for loss of
ability to work (“Disability Insurance”) as specified below.

 



--------------------------------------------------------------------------------



 



  1.   The Company shall allocate to the Fund, an aggregated amount equal to
thirteen and a third percent (13.33%) in the following portions; five percent
(5%) of each monthly Salary for pension compensation and eight and a third
percent (8.33%) of each monthly Salary to severance compensation. Moreover, the
Company will allocate for the purpose of the Disability Insurance a maximum
premium of 2.5% of Employee’s monthly Salary, as provided by the general
approval of the Minister of Labor and Social Welfare regarding payments by
employers to a pension fund and insurance fund in lieu of severance pay,
(“General Approval”) annexed hereto as Exhibit A. The Company shall deduct from
Employee’s monthly Salary an aggregated amount equal to five percent (5%) of
Employee’s monthly Salary for the Fund.     2.   The aforementioned allocations
shall be in lieu of Severance Pay according to the Severance Pay Law 5723-1963
(“Severance Pay Law”), if Employee is entitled to, and this in view of the
General Approval. For clarification purposes, it is hereby expressed that the
Company is waiving its right to a refund of the funds accumulated in the Fund in
accordance with the provisions of the General Approval.

  E.   Education Fund. In respect of the term commencing from the beginning of
Employee’s employment in the Company, the Company shall pay a sum as high as the
recognized deductible cap by the tax authorities, but in no event no more than
7.5% of the Salary and shall deduct 2.5% from the Salary to be paid on behalf of
Employee toward a further education fund. Use of these funds shall be in
accordance with the by-laws of the fund. The Employee hereby grants his consent
to such a deduction provided in this section herein.     F.   Expenses. The
Company will reimburse Employee for any documented, out-of-pocket expenses from
time to time properly incurred by Employee in connection with his employment by
Company, provided that such expenses have been approved in advance by Company.  
  G.   Sick Leave and Recuperation Pay. Employee shall be entitled to sick leave
and Recuperation Pay (IMAGE) [w57174w5717401.gif] as provided by law.     H.  
Vacation. Employee shall be entitled to annual leave as provided by the Annual
Vacation Law, 5711-1951, or 16 days, the higher of the two, and such annual
leave shall be increased annually according to the Annual Vacation Law,
5711-1951. Leave may not be accumulated for over 2 years, unless otherwise
mutually agreed between the Company and the employee, and Company shall be
entitled to redeem leave at any time.     I.   Options. The Employee shall be
entitled to participate in the Company’s approved Employee Stock Option Plan.

IV.   TERM OF AGREEMENT

  A.   Term. This Agreement is entered into for an indefinite period of time.  
  B.   Termination by Employee. Employee shall be entitled to terminate this
Agreement by giving Company a prior notice, to be delivered to Company, in
writing, of 45 (forty five) days; It being understood that during such period,
Employee shall (subject to the needs of the Company) continue to perform his
duties for Company, including the training and initiation of his replacement,
and, subject to the performance of such obligations, Company shall make all
payments as required hereunder.

 



--------------------------------------------------------------------------------



 



  C.   Termination by Company. Subject to section 1.3 above, the Company shall
be entitled to terminate this Agreement, at any time, by giving Employee a prior
notice, to be delivered to Employee, in writing, of 30 (thirty) days. In such an
event Employee shall (subject to the needs of the Company) continue to perform
his duties for the Company, including the training and initiation of his
replacement, and, subject to the performance of such obligations, Company shall
make all payments as required hereunder. The Company shall be entitled to
terminate the actual employment of Employee at any time forthwith, including
prior to the notice, and to make a payment to Employee in lieu of such prior
notice.     D.   Termination For Cause. Notwithstanding the foregoing provisions
of this Section IV, Company shall be entitled to terminate this Agreement
forthwith, and without prior notice, and Employee shall not be entitled to any
severance pay or other compensation whatsoever, in any of the following events:
(i) Employee breaches any of his obligations pursuant to this Agreement,
including those provided in Sections V, VI and VII; (ii) Employee is convicted
of a crime or misdemeanor vis-a-vis the Company; (iii) any employee of Company
and/or any director thereof, or the Company has tangible evidence that Employee
(A) has committed an act of fraud vis-a-vis the Company or its directors or any
of its employees, or (B) has embezzled in any way Company moneys, or (C) has, by
intentional act or omission, caused damage to Company, or (D) has in a material
conflict of interest situation with the Company, acted to advance his own
private interests, (iv) in any other event according to any applicable law that
entitles an employer not to pay, in whole or in part, severance pay and not to
grant prior notice.

V.   PROPREITARY INFORMATION

  A.   Proprietary Information. The Employee acknowledge and agrees that he will
have access to confidential and proprietary information concerning the business
and financial activities of the Company and information and technology regarding
the Company’s product research and development, including without limitation,
the Company’s banking investments, investors, properties, employees, marketing
plans, customers, trade secrets, and test results, processes, data and know-how,
improvements, inventions, techniques and products (actual or planned). Such
information, whether documentary; written oral or computer generated, shall be
deemed to be and referred to as “Proprietary Information”.         Proprietary
Information shall be deemed to include any and all preparatory information
disclosed by or on behalf of the Company and irrespective of form, but excluding
information that (i) shall have appeared in any printed publication or patent or
shall have become a part of the public knowledge except as a result of a breach
of this Agreement by the Employee; (ii) reflects general skills and experience
gained during the Employee’s engagement by the Company or (iii) reflects
information and data generally known within the industries or trades in which
the Company transacts business.     B.   Nondisclosure. Employee agrees and
declares that all Proprietary Information, patents and other rights in
connection therewith shall be the sole property of the Company and its assignees
at all times. Both during his engagement by the Company and after its
termination. Employee will keep in confidence and trust all Proprietary
Information and the Employee will not use or disclose any Proprietary
Information or anything relating to it without the written consent of the

 



--------------------------------------------------------------------------------



 



      Company, except as may be necessary in the ordinary course of performing
the Employee’s duties hereunder and in the best interests of the Company.     C.
  Return of Documents. Upon termination of his employment with the Company, and
upon the Company’s request, the Employee will promptly deliver to the Company
all documents and materials of any nature pertaining to his work with the
Company, including but not limited to notebooks, notes, memoranda, records,
diagrams, blueprints, bulletins, formulas, reports, computer programs, other
data of any kind coming into Employee’s possession or prepared by him in
connection with his Employment, and he will not take with him any documents or
materials or copies thereof containing any Proprietary Information.     D.  
Third Party Information. Employee recognize that the Company received and will
receive confidential or proprietary information from third parties subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes at all times. Both during his
employment and after its termination, the Employee undertakes to keep and hold
all such information in strict confidence and trust. He will not trust or
disclose any of such information without the prior written consent of the
Company, except as may be necessary to perform his duties as an employee of the
Company and consistent with the Company’s agreement with such third party. Upon
termination of his employment with the Company, Employee shall act with respect
to such information as set forth in Section C, mutatis mutandis.     E.  
Survival. The Employee’s undertakings in this Section V shall remain in full
force and effect after termination of this Agreement.

VI.   DISCLOSURE AND ASSIGNMENT OF INVENTIONS

  A.   Contributions. The Employee understandings that the Company is engaged in
a continuous program of research, development, production and marketing in
connection with its business and that, as an essential part of his employment
with the Company, he is expected to make new contributions to and create
inventions of value for the Company. Employee agrees to share with the Company
all his knowledge and experience.     B.   Obligation to Keep the Company
Informed. From and after the date he first became associated with the Company;
Employee undertakes and covenants that he will promptly disclose in confidence
to the Company all inventions, improvements, designs, original works of
authorship formulas, concepts, techniques, methods, systems, processes,
compositions of matter, computer software programs, databases, mask works, and
trade secrets, related to the Company’s business or current or anticipated
research and development, whether or not patentable, copyrightable or
protactible as trade secretes, that are made or conceived or first reduced to
practice or created by him, either alone or jointly with others during the
period of his employment, whether or not in the course of his employment
(“Inventions”).     C.   Ownership. All Inventions that (a) are or were
developed, whole or in part on Company’s time or with the use of any equipment,
supplies, facilities or trade secrets of the Company, (b) result directly from
any work performed by him for the Company, or (c) relate to the Company’s
business or current or anticipated research and development, are and will be the
sole and exclusive property of the Company (“Company Invention”).

 



--------------------------------------------------------------------------------



 



  D.   Assignment of Inventions. The Employee hereby irrevocably transfers and
assigns and will transfer and assign in the future to the Company (a) all
worldwide patents, patent applications, copyrights, mask works, trade secrets
and other intellectual property rights in any Company Invention; and (b) any and
all “Moral Rights” (as defined below) that he may have in or with respect to any
Company Invention. Employee also hereby forever waives and agrees never to
assert any and all Moral Rights he may have in or with respect to any Company
Invention, even after termination of his work on behalf of the Company. “Moral
Rights” mean any rights of paternity any right to claim authorship of any
Invention and all right, title and interest worldwide in such Inventions and in
all intellectual property rights based upon such Inventions. To object to any
distortion, mutilation or other modification of, or other derogatory action in
relation to any Invention whether or not such would be prejudicial to his honor
or reputation and any similar right, existing under judicial or statutory law of
any country in the world or under any treaty, regardless of whether or not such
right is denominated or generally referred to as a “Moral Right”.     E.  
Assistance in Obtaining Patents and other Legal Protections. The Employee agrees
to assist the Company to obtain for the Company and enforce patents, copyrights,
mask work rights and other legal protections for the Company’s Inventions in any
and all countries. Employee will execute any documents that the Company may
reasonably request for use in obtaining or enforcing such patents, copyrights,
mask work rights, trade secrets and other legal protections. Employees
obligation under this Section E will continue beyond the termination of his
employment with the Company, provided that the Company will compensate him at a
reasonable rate after such termination for time or expenses actually spent by
him at the Company’s request on such assistance. The Employee hereby irrevocably
appoints the Secretary of the Company as his attorney-in-fact to execute
documents on his behalf for this purpose.

VII.   NON — COMPETITION

  A.   Non Competition. The Employee agrees and undertakes that he will not, so
long as he is employed by the Company and for a period of 24 months following
termination of his employment for whatever reason, directly or indirectly as
owner, partner, joint venturer, stockholder, employee, broker, agent principal,
corporate officer, director, licensor or in any other capacity whatever, engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that is engaged in activities competing with
products or services offered by the Company; provided, however, that the
Employee may own securities of any corporation which is engaged in such business
and is publicly owned and traded but in an amount not exceed at any one time,
one percent of any class of stock or securities of such company, so long as
Employee has no active role in the publicly owned and traded company as
director, employee, consultant or otherwise.     B.   No Solicitation. Employee
agrees and undertakes that during the period of his employment and for a period
of 24 months following termination, he will not, directly or indirectly,
including personally or in any business in which he is an officer, director or
shareholder, for any purpose or in any place, employ in any activity that
competes with Company’s activities, products or services offered by the Company,
any key employee employed by the Company or retained by the Company as a
consultant on the date of such termination or during the preceding twelve

 



--------------------------------------------------------------------------------



 



  months. Employee agrees that during the period of his Employment with the
Company and for 24 months thereafter, he will not solicit or encourage or cause
others to solicit or encourage any key employees of the Company to terminate
their employment with the Company.

  C.   Severability. If any one or more of the terms contained in this
Section VII shall, for any reason be held to be excessively broad with regard to
time, geographic scope or activity, the term shall be construed in a manner to
enable it to be enforced to the extent compatible with applicable law.

VIII. MISCELLANEOUS     A.   Governing Law. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Israel.  
  B.   Assignments. Employee may not assign or transfer any right, claim or
obligation provided herein. The Company may assign or transfer any right, claim
or obligation provided herein, provided that any right of the Employee under
this Agreement shall not be diminished.     C.   Notices. The addresses of the
parties for the purposes of this Agreement shall be as specified in the preamble
hereto and/or any other address as notified by either party to the other from
time to time.     D.   Construction. Words in the masculine gender shall include
the feminine and vice versa.     E.   Entire Agreement. This Agreement contains
the entire understanding of the parties. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter hereof.     F.   Amendments. This Agreement may not be
altered, modified or amended except by a written instrument signed by the
parties.

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first above written:

                 
/s/ Erez Golan
     
/s/ Tami Sharbit-Bachar
                  TOPSPIN MEDICAL (ISRAEL) LTD.       EMPLOYEE (Tami
Sharbit-Bachar)    
By:
  Erez Golan
 
           
Title:
  CEO            
 
               
/s/ Eyal Kolka
                                        TOPSPIN MEDICAL (ISRAEL) LTD.          
 
By:
  Eyal Kolka
 
           
Title:
  CFO            

 



--------------------------------------------------------------------------------



 



Exhibit A

    GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION FUND AND
INSURANCE FUND IN LIEU OF SEVERANCE PAY       By virtue of my power under
section 14 of the Severance Pay Law, 5723-1963 (hereinafter: the “Law”), I
certify that payments made by an employer commencing from the date of the
publication of this approval publication for his employee to a comprehensive
pension benefit fund that is not an insurance fund within the meaning thereof in
the Income Tax (Rules for the Approval and Conduct of Benefit Funds)
Regulations, 5724-1964 (hereinafter: the “Pension Fund”) or to managers
insurance including the possibility of an insurance pension fund as aforesaid
(hereinafter: the “Insurance Fund), including payments made by him by a
combination of payments to a Pension Fund and an Insurance Fund (hereinafter:
the “Employer’s Payments), shall be made in lieu of the severance pay due to the
said employee in respect of the salary from which the said payments were made
and for the period they were paid (hereinafter: the “Exempt Salary”), provided
that all the following conditions are fulfilled:

(1)   The Employer’s Payments -

  (a)   to the Pension Fund are not less than 141/3% of the Exempt Salary or 12%
of the Exempt Salary if the employer pays for his employee in addition thereto
also payments to supplement severance pay to a benefit fund for severance pay or
to an Insurance Fund in the employee’s name in an amount of 21/3% of the Exempt
Salary. In the event the employer has not paid an addition to the said 12%, his
payments shall be only in lieu of 72% of the employee’s severance pay;     (b)  
to the Insurance Fund are not less than one of the following:

  (1)   131/3% of the Exempt Salary, if the employer pays for his employee in
addition thereto also payments to secure monthly income in the event of
disability, in a plan approved by the Commissioner of the Capital Market,
Insurance and Savings Department of the Ministry of Finance, in an amount
required to secure at least 75% of the Exempt Salary or in an amount of 21/2% of
the Exempt Salary, the lower of the two (hereinafter: “Disability Insurance”);  
  (2)   11% of the Exempt Salary, if the employer paid, in addition, a payment
to the Disability Insurance, and in such case the Employer’s Payments shall only
replace 72% of the Employee’s severance pay; In the event the employer has paid
in addition to the aforegoing payments to supplement severance pay to a benefit
fund for severance pay or to an Insurance Fund in the employee’s name in an
amount of 21/3% of the Exempt Salary, the Employer’s Payments shall replace 100%
of the employee’s severance pay.

(2)   No later than three months from the commencement of the Employer’s
Payments, a written agreement is executed between the employer and the employee
in which -

  (a)   the employee has agreed to the arrangement pursuant to this approval in
a text specifying the Employer’s Payments, the Pension Fund and Insurance Fund,
as the case may be; the said agreement shall also include the text of this
approval;

 



--------------------------------------------------------------------------------



 



  (b)   the employer waives in advance any right which it may have to a refund
of monies from his payments, unless the employee has withdrawn monies from the
Pension Fund or Insurance Fund other than by reason of an entitling event; in
such regard “Entitling Event” means death, disability or retirement at after the
age of 60.

(3)   This approval is not such as to derogate from the employee’s right to
severance pay pursuant to any law, collective agreement, extension order or
employment agreement, in respect of salary over and above the Exempt Salary.

15th Sivan 5758 (9th June 1998).

 



--------------------------------------------------------------------------------



 



AMENDMENT TO EMPLOYMENT AGREEMENT
This AMENDMENT TO EMPLOYMENT AGREEMENT is made and entered into in Tel Aviv
effective as of April 1st 2004, by and between: TOPSPIN MEDICAL (ISRAEL) LTD.,
(“Company”); and Tami Sharbit (“Employee”).
Notwithstanding section 3.1 of the EMPLOYMENT AGREEMENT between the parties
dated February 6th 2003 and the raise in Employee salary effective as of January
1st 2004, the monthly gross salary of Employee will be NIS 15,000 starting April
1st 2004.
Starting April 1st 2004 and during the term of the EMPLOYMENT AGREEMENT Employee
shall be entitled to the full time use of a Company vehicle. All the expenses in
connection with the maintenance and use of the said car shall be borne and paid
by the Company. Employee hereby undertakes to use the car reasonably and
properly, as if he owned the car, and to return the car to Company immediately
upon the termination of the EMPLOYMENT AGREEMENT. For clarification purposes,
the parties agree that Employee shall gross up the value of the benefit to
Employee in placing the car at his disposal as aforesaid in the amount of the
tax applicable to him in respect of the said benefit. The Employee hereby
covenants to pay and to bear any fine regarding parking violation, traffic
violation or any other violation, and to bear any expense with respect to any
trial or other proceeding thereto.

                 
/s/ Erez Golan
     
/s/ Tami Sharbit-Bachar
                  TOPSPIN MEDICAL (ISRAEL) LTD.       EMPLOYEE (Tami
Sharbit-Bachar)    
By:
  Erez Golan            
 
               
Title:
  CEO            
 
               
/s/ Eyal Kolka
                                        TOPSPIN MEDICAL (ISRAEL) LTD.          
 
By:
  Eyal Kolka            
 
               
Title:
  CFO            

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This AMENDMENT TO EMPLOYMENT AGREEMENT is made and entered into in Lod on the
7th day of February 2005, by and between: TOPSPIN MEDICAL (ISRAEL) LTD.
(“Company”) and Tami Sharbit (“Employee”).
Starting February 7th 2005 and during the term of the EMPLOYMENT AGREEMENT
Employee shall be entitled to the full time use of a Company cellular phone. All
the expenses in connection with the maintenance and use of the said cellular
phone shall be borne and paid by the Company, subject to certain conditions and
up to certain ceiling that may be decided by the Company from time to time.
Employee hereby undertakes to use the cellular phone reasonably and properly, as
if he owned the phone, and to return the phone to Company immediately upon the
termination of this Agreement. For clarification purposes, the parties agree
that Employee shall gross up the value of the benefit to Employee in placing the
cellular phone at his disposal as aforesaid in the amount of the tax applicable
to him in respect of the said benefit.
In addition, starting February 1st 2005 employee shall be entitled to annual
leave as provided by the Annual Vacation Law, 5711-1951, or 20 days, the higher
of the two, and such annual leave shall be increased annually according to the
Annual Vacation Law, 5711-1951. Leave may not be accumulated for over 2 years,
unless otherwise mutually agreed between the Company and the employee, and
Company shall be entitled to redeem leave at any time.

                 
/s/ Erez Golan
     
/s/ Tami Sharbit-Bachar
                  TOPSPIN MEDICAL (ISRAEL) LTD.       EMPLOYEE (Tami
Sharbit-Bachar)    
By:
  Erez Golan            
 
               
Title:
  CEO            
 
               
/s/ Eyal Kolka
                          TOPSPIN MEDICAL (ISRAEL) LTD.            
By:
  Eyal Kolka            
 
               
Title:
  CFO            

 



--------------------------------------------------------------------------------



 



AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement is made and entered into effective
as of April 27th, 2008 by and between TopSpin Medical (Israel) Ltd., of 2 Yodfat
St., Lod 71291, Israel (the “Company”) and Tami Sharbit-Bachar, of 19A Ramban
St., Rishon Letzion, Israel (the “Employee”).
     WHEREAS, the Company and the Employee entered into a certain Employment
Agreement dated as of February 6, 2003, as amended (the “Employment Agreement”);
and
     WHEREAS, the Company and the Employee wish to amend the Employment
Agreement in the manner provided below.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the parties agree as follows:
1. All terms not otherwise defined herein, shall have the meaning ascribed to
them in the Employment Agreement.
2. Effective as of July 1, 2008 (the “Effective Date”), the Employee’s Position
shall change, and she shall be employed as the Director of Finance of the
Company and the Director of Finance and Secretary of the Company’s parent
corporation, TopSpin Medical, Inc.(the “Parent”).
3. From and after the Effective Date, the Employee’s Salary shall be increased,
to a monthly gross salary of NIS 32,000.
4. Notwithstanding Section 3.5 of the Employment Agreement, from and after the
Effective Date the Company’s contributions towards an education fund shall be
7.5% of the full Salary (whether or not the Salary is higher than the recognized
deductible cap by the Israeli tax authorities).
5. All other terms and conditions of the Employment Agreement shall remain
unchanged and in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                 
/s/ Yaron Tal
     
/s/ Tami Sharbit-Bachar
                  TOPSPIN MEDICAL (ISRAEL) LTD.       EMPLOYEE (Tami
Sharbit-Bachar)    
By:
  Yaron Tal            
 
               
Title:
  CEO            
 
               
/s/ Eyal Kolka
                          TOPSPIN MEDICAL (ISRAEL) LTD.            
By:
  Eyal Kolka            
 
               
Title:
  CFO            

 